DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–7 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0111430 A1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 February 2019, 07 May 2020, 16 November 2020, 31 December 2020, 26 January 2021, 23 February 2021, 15 March 2021, 09 April 2021, 14 April 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 18 October 2019.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POLYMER ELECTROLYTE COMPOSITION INCLUDING POLYDIALLYLDIMETHYLAMMONIUM, ELECTROLYTE SALT, AND MOLTEN SALT, AND POLYMER SECONDARY BATTERY INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safa et al. (Polymeric Ionic Liquid Gel Electrolyte for Room Temperature Lithium Battery Applications, hereinafter Safa).
Regarding claim 1, Safa discloses a polymer electrolyte composition comprising:
a polymer having a structural unit represented by the following formula (1) (see PIL, P588/C2/L35–43):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(1) (see PDADMATFSI, P588/C2/L18–22)
wherein X− represents a counter anion (see PDADMATFSI, P588/C2/L18–22);
at least one electrolyte salt selected from the group consisting of lithium salts, sodium salts, magnesium salts, and calcium salts (see LiTFSI, P588/C2/L35–43); and
a molten salt having a melting point of 250° C. or less (see [EMIM][TFSI], P588/C2/L18–22).
Regarding claim 2, Safa discloses all claim limitations set forth above and further discloses a polymer electrolyte composition:
wherein the molten salt is at least one selected from the group consisting of 1-ethyl-3-methylimidazolium-bis(trifluoromethanesulfonyl)imide, N,N-diethyl-N-methyl-N-(2-methoxyethyl)ammonium-bis(trifluoromethanesulfonyl)imide, and N-ethyl-N-methylpyrrolidinium-bis(trifluoromethanesulfonyl)imide (see [EMIM][TFSI], P588/C2/L35–43).
Regarding claim 3, Safa discloses all claim limitations set forth above and further discloses a polymer electrolyte composition:
wherein a content of the molten salt is 10 to 70% by mass based on a total amount of the composition (see [EMIM][TFSI], P588/C2/L35–43).
claim 4, Safa discloses all claim limitations set forth above and further discloses a polymer electrolyte composition:
wherein an anion of the electrolyte salt is at least one selected from the group consisting of PF6−, BF4−, N(FSO2)2−, N(CF3SO2)2−, B(C2O4)2−, and ClO4− (see LiTFSI, P588/C2/L35–43).
Regarding claim 5, Safa discloses all claim limitations set forth above and further discloses a polymer electrolyte composition:
wherein the electrolyte salt is a lithium salt (see LiTFSI, P588/C2/L35–43).
Regarding claim 6, Safa discloses all claim limitations set forth above and further discloses a polymer electrolyte composition:
wherein the composition is formed in sheet form (FIG. 1, P588/C2/L35–43).
Regarding claim 7, Safa discloses a polymer secondary battery comprising a positive electrode (see cathode, P539/C2/L9–16); a negative electrode (see anode, P539/C2/L9–16); and an electrolyte layer (see GPE, P539/C2/L9–16) comprising a polymer electrolyte composition provided between the positive electrode and the negative electrode (see cells, P539/C2/L9–16), wherein the polymer electrolyte composition comprises:
a polymer having a structural unit represented by the following formula (1) (see PIL, P588/C2/L35–43):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(1) (see PDADMATFSI, P588/C2/L18–22)
wherein X− represents a counter anion (see PDADMATFSI, P588/C2/L18–22);
at least one electrolyte salt selected from the group consisting of lithium salts, sodium salts, magnesium salts, and calcium salts (see LiTFSI, P588/C2/L35–43); and
a molten salt having a melting point of 250° C. or less (see [EMIM][TFSI], P588/C2/L18–22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pont (Pyrrolidinium-based polymeric ionic liquids as mechanically and electrochemically stable polymer electrolytes) discloses a polymer secondary battery comprising a positive electrode; a negative electrode; and an electrolyte layer comprising a polymer electrolyte composition provided between the positive electrode and the negative electrode, wherein the polymer electrolyte composition comprises a polymer having a structural unit represented by the following formula (1) (P559/C1/L36–48): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(1) (P559/C1/L36–48) wherein X− represents a counter anion (P559/C1/L36–48); at least one electrolyte salt selected from the group consisting of lithium salts, sodium salts, magnesium salts, and calcium salts (P559/C1/L36–48); and a molten salt having a melting point of 250° C. or less (P559/C1/L36–48); wherein a content of the molten salt is 10 to 70% by mass based on a total amount of the 6−, BF4−, N(FSO2)2−, N(CF3SO2)2−, B(C2O4)2−, and ClO4− (P559/C1/L36–48); wherein the electrolyte salt is a lithium salt (P559/C1/L36–48); wherein the composition is formed in sheet form (FIG. 8, P559/C1/L36–48).
Brinkkötter (Influence of anion structure on ion dynamics in polymer gel electrolytes composed of poly(ionic liquid), ionic liquid and Li salt) discloses a polymer secondary battery comprising a positive electrode; a negative electrode; and an electrolyte layer comprising a polymer electrolyte composition provided between the positive electrode and the negative electrode (P240/C1/L40–50), wherein the polymer electrolyte composition comprises a polymer having a structural unit represented by the following formula (1) (P239/C1/L1–C2/L8): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(1) (P239/C1/L1–C2/L8) wherein X− represents a counter anion (P239/C1/L1–C2/L8); at least one electrolyte salt selected from the group consisting of lithium salts, sodium salts, magnesium salts, and calcium salts (P239/C1/L1–C2/L8); and a molten salt having a melting point of 250° C. or less (P239/C1/L1–C2/L8); wherein a content of the molten salt is 10 to 70% by mass based on a total amount of the composition (P239/C1/L1–C2/L8); wherein an anion of the electrolyte salt is at least one selected from the group consisting of PF6−, BF4−, N(FSO2)2−, N(CF3SO2)2−, B(C2O4)2−, and ClO4− (P239/C1/L1–C2/L8); wherein the electrolyte salt is a lithium salt (P239/C1/L1–C2/L8); wherein the composition is formed in sheet form (P239/C1/L1–C2/L8).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(1) (P21363/C1/L35–C2/L40) wherein X− represents a counter anion (P21363/C1/L35–C2/L40); at least one electrolyte salt selected from the group consisting of lithium salts, sodium salts, magnesium salts, and calcium salts (P21363/C1/L35–C2/L40); and a molten salt having a melting point of 250° C. or less (P21363/C1/L35–C2/L40); wherein a content of the molten salt is 10 to 70% by mass based on a total amount of the composition (P21363/C1/L35–C2/L40); wherein an anion of the electrolyte salt is at least one selected from the group consisting of PF6−, BF4−, N(FSO2)2−, N(CF3SO2)2−, B(C2O4)2−, and ClO4− (P21363/C1/L35–C2/L40); wherein the electrolyte salt is a lithium salt (P21363/C1/L35–C2/L40); wherein the composition is formed in sheet form (FIG. 5, P21363/C1/L35–C2/L40).
Appetecchi (Ternary polymer electrolytes containing pyrrolidinium-based polymeric ionic liquids for lithium batteries) discloses a polymer secondary battery comprising a positive electrode; a negative electrode; and an electrolyte layer comprising a polymer electrolyte composition provided between the positive electrode and the negative electrode (FIG. 1, P3669/C1/L50–C2/L55), wherein the polymer electrolyte composition comprises a polymer 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(1) (FIG. 1, P3669/C1/L50–C2/L55) wherein X− represents a counter anion (FIG. 1, P3669/C1/L50–C2/L55); at least one electrolyte salt selected from the group consisting of lithium salts, sodium salts, magnesium salts, and calcium salts (FIG. 1, P3669/C1/L50–C2/L55); and a molten salt having a melting point of 250° C. or less (FIG. 1, P3669/C1/L50–C2/L55); wherein a content of the molten salt is 10 to 70% by mass based on a total amount of the composition (FIG. 1, P3669/C1/L50–C2/L55); wherein an anion of the electrolyte salt is at least one selected from the group consisting of PF6−, BF4−, N(FSO2)2−, N(CF3SO2)2−, B(C2O4)2−, and ClO4− (FIG. 1, P3669/C1/L50–C2/L55); wherein the electrolyte salt is a lithium salt (FIG. 1, P3669/C1/L50–C2/L55); wherein the composition is formed in sheet form (FIG. 1, P3669/C1/L50–C2/L55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725